Exhibit 10.101
ERIE INDEMNITY COMPANY
EMPLOYEE BENEFITS ADMINISTRATION COMMITTEE
UNANIMOUS WRITTEN CONSENT OF COMMITTEE MEMBERS
All of the Members in office of the Erie Indemnity Company Employee Benefits
Administration Committee (“EBAC”) hereby consent in writing to the adoption of
the following resolution, with the same effect as if that resolution had been
duly proposed and adopted at a meeting of the EBAC duly called and held in
accordance with its charter.
This Unanimous Written Consent of Committee Members shall become binding when
executed by all of the Committee Members.
The undersigned Members have executed this Unanimous Written Consent of
Committee Members and have filed same with the Chairman of the Committee.
ERIE INDEMNITY COMPANY EMPLOYEE BENEFITS ADMINISTRATION
COMMITTEE
Amendment of Erie Insurance Group Retirement Plan for Employees (As Amended and
Restated
Effective December 31, 2005)
WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees under an amendment and restatement effective
as of December 31, 2005 (the “Plan”);
WHEREAS, the Plan provides that the Company may amend the Plan; and
WHEREAS, the Company has given authority to make certain amendments to its ERISA
plans to the Erie Indemnity Company Employee Benefits Administration Committee
(“EBAC”); and
WHEREAS, the EBAC wishes to amend the Plan as hereinafter set forth. The purpose
of this Amendment is to reflect recent changes in Plan governance procedures and
to make changes in connection with recent regulatory changes affecting
tax-qualified plans. The provisions of this Amendment shall be effective as of
the dates stated herein. Words and phrases used herein with initial capital
letters which are defined in the Plan are used herein as defined.
NOW, THEREFORE, the EBAC hereby amends the Plan as set forth below:
 

         
December 29, 2008
       /s/ William D. Gheres    

  Member    
 
       
December 29, 2008
       /s/ Christina Marsh    

  Member    
 
       
December 29, 2008
       /s/ Barbara Stapf    

  Member    

112



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES
(As Amended and Restated Effective December 31, 2005)

1.   Effective January 1, 2008, Section 2.3 of the Plan shall be deleted in its
entirety and the following shall be inserted in lieu thereof:

  “2.3   ‘Administrator’ shall mean the administrative committee described in
Article III of the Plan.”

2.   Effective January 1, 2008, Section 3.1 of the Plan shall be deleted in its
entirety and the following shall be inserted in lieu thereof:

  “3.1     Pension Administrator       The Plan shall be administered by a
committee that shall act as Plan Administrator. The initial members of the
administrative committee have been appointed by the Board, effective January 1,
2008; provided, however, that such initial members, and any subsequent members
of the administrative committee, shall serve at the pleasure of the Executive
Council of the Company. Any individual who is a member of the administrative
committee may resign by delivering his written resignation to the Executive
Council of the Company. In the event of the death, resignation or removal of a
member of the administrative committee, such Executive Council shall fill the
vacancy. In making the appointment, the Executive Council shall not be limited
to any particular person or group, and nothing herein contained shall be
construed to prevent any Participant, director, officer, employee or shareholder
of the Employers from serving as a member of the administrative committee.
Members of the administrative committee will not be compensated from the Trust
Fund for services performed in such capacity, but the Company will reimburse
such individuals for expenses reasonably and necessarily incurred by them in
such capacity.         Initial appointment by the Board is evidenced by a
resolution of the Board. Appointment by the Executive Council of the Company
shall be evidenced in a writing executed on behalf of the Executive Council.
Copies of such writings shall be delivered to the Trustee and to such other
persons as may require such notice.”

3.   Effective January 1, 2008, Section 3.2(o) of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “(o)     To exercise such other authority and responsibility as is
specifically assigned to it under the terms of the Plan or the provisions of the
Administrator’s charter and to perform any other acts necessary to the
performance of its powers and duties.”

4.   Effective January 1, 2008, Section 9.1(b) of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “(b)     The Company may modify the Trust Agreement as provided therein to
accomplish the purpose of the Plan. The Administrator may remove any Trustee and
may select any successor trustee. Pensions under the Plan may alternatively be
provided through the purchase of annuity contracts issued by an insurance
company. In lieu of a Trust Agreement and Trust Fund, the Company may utilize a
contract or contracts of insurance for the purpose of receiving and holding
contributions made by the Company and for the purpose of paying pensions and
other benefits provided by the Plan, and in such event the references hereunder
to “Trust Agreement”, “Trustee” and “Trust Fund” shall be deemed to be
references to “Insurance Contract”, “Insurance Carrier” and “Insured Fund”
respectively.”



113



--------------------------------------------------------------------------------



 



5.   Effective January 1, 2008, Section 9.1(d) of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “(d)    The Administrator shall perform such duties relating to the operation
of the Trust Fund as it deems appropriate and shall perform the duties specified
in this Section 9.1.         The Administrator shall have the following
responsibilities:

  (i)   to appoint and remove Trustees;     (ii)   to appoint investment
managers;     (iii)   to select investment funds or other investments under the
Plan;     (iv)   to allocate the duties and procedures for the Trustee and
investment managers;     (v)   to establish an investment philosophy and goals
for each of the investment managers;     (vi)   to monitor the Trustee with
respect to servicing the Trust Fund in a fiduciary capacity; and     (vii)   to
monitor the investment managers including, without limitation, their investment
philosophies, goals, and rates of return.

      The Administrator may, from time-to-time, designate another person to
carry out any of the Administrator’s responsibilities under this Section 9.1.
The person so designated will have full authority, or such limited authority as
the Administrator may specify, to take such actions as are necessary or
appropriate to carry out the duties delegated by the Administrator.”

6.   Effective January 1, 2008, Section 10.1 of the Plan shall be deleted in its
entirety and the following shall be inserted in lieu thereof:

  “10.1     Maximum Limitation Under Section 415(b) of the Code         This
Section 10.1 is intended to comply with Code Section 415(b), the terms of which
are incorporated herein by reference and this Section shall be so construed. Any
provisions of the Plan to the contrary notwithstanding, benefits accrued and
benefits payable under the Plan shall be subject to the following limitations,
effective for limitation years on or after July 1, 2007:

  (a)   In no event shall the annual benefit accrued, distributed or otherwise
payable to any Participant exceed the Code Section 415 limit described in
subsection (b). To the extent necessary to comply with Code Section 411(b), if
the benefit the Participant would otherwise accrue in a limitation year would
produce an annual benefit in excess of the Code Section 415 limit described in
subsection (b), the benefit will be limited (or the rate of accrual reduced) to
a benefit that does not exceed such limit.     (b)   The Code Section 415 limit
is the lesser of (i) and (ii) below:

  (i)   The dollar limitation set forth in Code Section 415(b)(1)(A), or    
(ii)   100% of the Participant’s average annual Test Compensation for the three
consecutive calendar years (or, if his period of employment is less than three
years, for his entire period of employment) as a Participant during which he
received the greatest aggregate Test Compensation.

114



--------------------------------------------------------------------------------



 



  (c)   In no event shall the limitations in subsection (b) be less than $10,000
if the Participant has not at any time participated in a defined contribution
plan maintained by the Employer.     (d)   For purposes of the maximum
limitation of this Article, all qualified defined benefit plans (whether or not
terminated) maintained by an Employer or any Affiliate shall be treated as a
single plan. For purposes of applying the limitations of Code Section 415, the
terms ‘Employer’ and ‘Affiliate’ shall be construed in light of Code Sections
414(b) and 414(c), as modified by Code Section 415(h).     (e)   The dollar
limitation described in paragraph (b)(i) above shall be increased by the cost of
living adjustment factor prescribed by the Secretary of the Treasury under Code
Section 415(d). Such adjustment factor shall be applied to Participants and to
such items as the Secretary of the Treasury shall prescribe.     (f)   If the
benefit payable to a Participant commences prior to age 62, the dollar
limitation specified under paragraph (b)(i) above as adjusted by subsection
(e) shall be the lesser of: (A) the dollar limitation specified under paragraph
(b)(i) above as adjusted by subsection (e) multiplied by the ratio of the annual
amount of the straight life annuity commencing at his Annuity Starting Date,
over the annual amount of the straight life annuity commencing at age 62 (both
determined without regard to the Code Section 415 limits), or (B) such limit,
after the application of an actuarially equivalent reduction from age 62 to his
age as of his Annuity Starting Date, using a 5% interest rate assumption and the
applicable mortality table under Code Section 417(e)(3)(B). No adjustment shall
be made to reflect the probability of a Participant’s death after the Annuity
Starting Date and before age 62.     (g)   If the benefit payable to a
Participant commences after age 65, the dollar limitation specified under
paragraph (b)(i) above as adjusted by subsection (e) shall be the lesser of :
(A) the dollar limitation specified under paragraph (b)(i) above as adjusted by
subsection (e) multiplied by the ratio of the annual amount of the immediately
commencing straight life annuity payable to the Participant (ignoring accruals
after age 65) using the actuarial adjustments in Section 11.6 over the annual
amount of the straight life annuity that would have been payable at age 65, or
(B) the dollar limitation specified under paragraph (b)(i) above as adjusted by
subsection (e) actuarially increased using a 5% interest rate assumption and the
applicable mortality table under Code Section 417(e)(3)(B). The probability of
the Participant dying after age 65 and before the age at which the payment of
benefits would commence shall not be taken into account in increasing the dollar
limitation under this subsection (g).     (h)   The annual benefit is a
retirement benefit under the Plan which is payable annually in the form of a
single life annuity.

  (i)   If the benefit payable to a Participant is not in the normal form of
payment nor in the form of a qualified joint and survivor annuity, and it is not
payable in a form to which Code Section 417(e)(3) applies, then the maximum
annual amount determined under subsection (b) above shall be adjusted such that
it is the greater of:

  (A)   the actuarially equivalent straight life annuity commencing at the same
Annuity Starting Date as the form of benefit payable to the Participant using
the Plan’s factors for determining actuarial equivalence, and     (B)   the
actuarially equivalent straight life annuity commencing at the same Annuity
Starting Date as the form of benefit payable to the Participant using an
interest rate of 5% and the applicable mortality table under Code
Section 417(e)(3)(B).

115



--------------------------------------------------------------------------------



 



  (ii)   If the benefit is payable in a form to which Code Section 417(e)(3)
applies, the actuarially equivalent straight life annuity benefit shall be the
greatest of:

  (A)   the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s factors for determining actuarial
equivalence;     (B)   the annual amount of the straight life annuity commencing
at the Annuity Starting Date that has the same actuarial present value as the
particular form of benefit payable, computed using a 5.5% interest assumption
and the applicable mortality table under Code Section 417(e)(3)(B); or     (C)  
the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the applicable interest rate under Code
Section 417(e)(3)(C) and the applicable mortality table specified in Revenue
Ruling 2001-62, divided by 1.05.

  (iii)   Notwithstanding the foregoing, for a benefit that has an Annuity
Starting Date in 2004 or 2005, the actuarially equivalent straight life annuity
benefit shall be the greater of:

  (A)   the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s actuarial equivalence factors; or
    (B)   the annual amount of the straight life annuity commencing at the
Annuity Starting Date that has the same actuarial present value as the
particular form of benefit payable, computed using a 5.5% interest assumption
and the applicable mortality table for the distribution under Treasury
Regulation Section 1.417(e)-1(d)(2).         Benefits with an Annuity Starting
Date in 2004 shall be calculated in accordance with the requirements of Notice
2004-78, the terms of which are hereby incorporated by reference.

  (i)   If the Participant has completed less than 10 years of Plan
participation, the dollar limitation determined under paragraph (b)(i) above
shall be adjusted by multiplying such amount by a fraction, the numerator of
which is the Participant’s number of years of Plan participation (or parts
thereof) and the denominator of which is 10.     (j)   If the Participant has
completed less than 10 years of Credited Service, the maximum amount determined
under paragraph (b)(ii) and subsection (c) (without regard to paragraph (b)(i)
above) shall be adjusted by multiplying such amount by a fraction, the numerator
of which is the Participant’s number of years of Credited Service (or parts
thereof) and the denominator is 10.     (k)   In no event shall the provisions
of subsection (i) or subsection (j) above reduce the limitations in subsection
(b) to an amount less than one tenth of such limitations, determined without
regard to the provisions of subsection (i) and (j).     (l)   For purposes of
applying the benefit limitations set forth herein, the ‘limitation year’ shall
be the calendar year.”

116



--------------------------------------------------------------------------------



 



7.   Effective December 31, 2007, Section 11.6 of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “11.6     Actuarial Equivalence
Any determination of actuarial equivalence required by the provisions of this
Plan, when not otherwise specified in the Plan, shall be made on the basis of
the mortality table referenced in IRS Revenue Ruling 2001-62 (GAR `94) with an
annual interest rate of 6%.”

  8.   Effective January 1, 2008, Sections 12.1 of the Plan shall be deleted in
its entirety and the following shall be inserted in lieu thereof:

  “12.1    Amendment and Termination of the Plan
The Company hopes and expects to continue the Plan, but expressly reserves the
right at any time and from time to time, without the consent of Participants;

  (a)   to reduce or discontinue payments to the Plan;     (b)   to terminate
the Plan;     (c)   to amend the Plan, retroactively or otherwise, in such
manner as it may deem necessary or advisable in order to qualify the Plan and
any trust established in conjunction therewith under the provisions of Sections
401(a) and 501(a) of the Code, or any similar Code provisions from time to time
in effect;     (d)   to amend the Plan in any other respect, provided, however,
that no such amendment shall forfeit or diminish the interest of any Participant
in the Trust Fund to the extent that such interest has become vested in such
Participant, except as may be permitted under the Code or ERISA.

      Any such amendment to or termination of the Plan shall be evidenced by a
written instrument adopted by the Board; provided, however, that the
Administrator may adopt such amendments as shall fall within the limited
amendment authority contained in the Administrator’s charter. Any such written
instrument shall recite at which time the amendments contained therein shall
become effective.         Promptly after an amendment of this Plan shall have
become effective, the Company, or Administrator, as the case may be, shall cause
a copy of such amendment to be filed with the Administrator and with the
Trustee. The Administrator shall take such steps as it may deem appropriate and
reasonable to communicate the amendment to Participants.”

Executed at Erie, Pennsylvania, this 29th day of December, 2008.
ERIE INDEMNITY COMPANY
By: /s/ James J. Tanous
Title: Executive Vice President, Secretary and General Counsel

117